UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
CARMELA PACHECO, MICAELA JUVENCIA SIMAJ,
JOSE MARGARITO MORALES ORELLANA, JUAN
ANTONIO MORALES, MIRIAM FLORES ANTONIO,                            19-cv-5485-BMC
MARISOL LOPEZ, JUAN PINEDA, LESLEY ANN
BRAVO and JUAN CARLOS ECHEVARIA ACARO,                             DECLARATION OF
                                                                   DAVID A. ROBINS
                                            Plaintiffs,

                      -against-

PRESCO INDUSTRIES INC., MIST ENTERPRISE INC.,
MEJOR TRABAJO INC., NEW YORK PRESCO INC.,
DESIGN N SAFETY INC., YAKOV EISENBACH,
ANDRES SALGADO and MORDECHAI AINHORN (aka
‘Monty’),
                                 Defendants.




       David A. Robins, an attorney duly admitted to the United States District Court for the

Eastern District of New York, declares as follows:

       1.      I am a member of the firm of Lipman & Plesur, LLP, attorneys for Defendants in

the above matter. I am fully familiar with all the facts and circumstances set forth in this

Declaration.

       2.      On April 7, 2020, I served a copy of the Court’s Text Order dated April 7, 2020

on all Defendants in this matter via email, Defendants’ preferred method for correspondence, and

confirmed via telephone that the corporate Defendants received the Order.
I declare under penalty of perjury, under 28 U.S.C. § 1746, that the foregoing is true and correct.



Dated: Jericho, New York
       April 9, 2020




                                                 2
